      Case 2:21-cv-14324-KMM Document 1-2 Entered on FLSD Docket 08/10/2021 Page 1 of 15
Filing # 129769646 E-Filed 06/29/2021 11:47:13 PM


                                                             IN THE CIRCUIT COURT IN AND
                                                             FOR THE 191H JUDICIAL CIRCUIT OF
                                                             ST LUCIE COUNTY, FLORIDA

       FELICIA DAVIS,                                        CIVIL DIVISION

              Plaintiff,                                     CASE NO.: 562021CA001234AXXXHC
                                                                       Judge Laurie E Buchanan
       vs.

       TORONTO-DOMINION BANK.

              Defendant.



                                                 COMPLAINT

              Plaintiff, FELICIA DAVIS, (`'MS. DAVIS"), by and through her undersigned attorney,

       sues Defendant, TORONTO-DOMINION BANK ("TD BANK" or TD BANK, N.A.), for legal

       redress for violations of Title VII of the Civil Rights Act of 1964. and alleges as follows:

                                                    THE PARTIES

              1.      Ms. Davis suifurls and a resident of the State of Florida.

              2.      Ms. Davis is an African-American U.S. citizen.

              3.      Ms. Davis is a former employee of TD Bank and a native and resident of the State

                      of Florida at all times while employed with TD Bank.

              4.      On information and belief, Defendant, TD Bank Group is headquartered in

                      Toronto. Canada with its United States headquarters in Portland, Maine. TD

                      Bank has approximately 90,000 employees in offices around the world, the

                      Toronto-Dominion Bank and its subsidiaries are collectively known as ID Bank

                      Group ("TD BANK" or - TD BANK, NA"). TD Bank offers financial products

                      and services to over 26 million customers worldwide and is registered to do




                                                        1
Case 2:21-cv-14324-KMM Document 1-2 Entered on FLSD Docket 08/10/2021 Page 2 of 15
Case 2:21-cv-14324-KMM Document 1-2 Entered on FLSD Docket 08/10/2021 Page 3 of 15
Case 2:21-cv-14324-KMM Document 1-2 Entered on FLSD Docket 08/10/2021 Page 4 of 15
Case 2:21-cv-14324-KMM Document 1-2 Entered on FLSD Docket 08/10/2021 Page 5 of 15
Case 2:21-cv-14324-KMM Document 1-2 Entered on FLSD Docket 08/10/2021 Page 6 of 15
Case 2:21-cv-14324-KMM Document 1-2 Entered on FLSD Docket 08/10/2021 Page 7 of 15
Case 2:21-cv-14324-KMM Document 1-2 Entered on FLSD Docket 08/10/2021 Page 8 of 15
Case 2:21-cv-14324-KMM Document 1-2 Entered on FLSD Docket 08/10/2021 Page 9 of 15
Case 2:21-cv-14324-KMM Document 1-2 Entered on FLSD Docket 08/10/2021 Page 10 of 15
Case 2:21-cv-14324-KMM Document 1-2 Entered on FLSD Docket 08/10/2021 Page 11 of 15
Case 2:21-cv-14324-KMM Document 1-2 Entered on FLSD Docket 08/10/2021 Page 12 of 15
Case 2:21-cv-14324-KMM Document 1-2 Entered on FLSD Docket 08/10/2021 Page 13 of 15
Case 2:21-cv-14324-KMM Document 1-2 Entered on FLSD Docket 08/10/2021 Page 14 of 15
Case 2:21-cv-14324-KMM Document 1-2 Entered on FLSD Docket 08/10/2021 Page 15 of 15
